Citation Nr: 0627118	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to October 
1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A personal hearing at the RO was held in August 2003.  In May 
2005, the veteran had a hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.  

This case was previously remanded in October 2005 for further 
development.  The required development having been completed, 
this case is appropriately before the Board.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The record shows that additional evidence was associated with 
the claims files since the issuance of a Supplemental 
Statement of the Case (SSOC) on the appealed issue.  A review 
of the evidence discloses that the evidence is duplicative or 
cumulative of evidence previously considered by the RO in 
that it reiterates that the veteran has a current diagnosis 
of hepatitis C, a fact that is not at issue.  Therefore, the 
issuance of a SSOC pursuant to 38 C.F.R. § 19.37(a) is not 
necessary.


FINDING OF FACT

The competent medical evidence does not demonstrate a 
relationship between the veteran's hepatitis C and active 
duty service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2002.  
The RO provided the veteran letter notice to his claim for 
service connection in a January 2002 letter, informing him 
that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  These five elements include: (1) 
the veteran status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present case, the veteran was provided 
with notice of the type of evidence necessary to establish an 
effective date in a March 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, there are service and private medical records 
associated with the claims file.  Additionally, there are VA 
examinations of record.  Thus, it does not appear that there 
are any other additional records are necessary prior to 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran asserts that hepatitis C is related to service.  
The veteran testified and stated that he contracted hepatitis 
C from nose surgery, a needle prick, haircuts, exposure to 
blood, or due to alcoholism.  The veteran specifically refers 
to service medical records reporting an enlarged liver and 
elevated SGOT levels, which he believes are indications of 
hepatitis C.  In this regard, the veteran testified that he 
was told by a physician in service that he had a "liver 
disease." 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

Service connection connotes many factors; essentially it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  
.
The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998. 

Service medical records show elevated SGOT levels in January 
1979, February 1976 and February 1982.  Additional laboratory 
studies from November 1981, December 1986, August 1988 and 
1989 show SGOT or HCT levels within normal limits.  A 
December 1978 record shows liver enlargement.  The veteran's 
August 1989 retirement examination shows an HCT level of 40.6 
and a normal RPR serology test.  

A January 1999 letter from a blood bank reflects that the 
veteran tested positive for hepatitis C.  In January 1999 the 
veteran was diagnosed with hepatitis C.  

In March 2004, the veteran had a VA examination.  The 
examiner reviewed the claims file.  Though the examiner was 
requested to determine the etiology and onset of hepatitis C, 
the examiner did not provide the requested opinion nor did he 
offer any explanation as to why he was unable to do so.  The 
diagnosis was hepatitis C, in remission.  

In a November 2005 VA examination, the examiner noted that 
the veteran denied using IV drugs, blood transfusions prior 
to 1992, civilian blood exposure, tattoos, body piercings, 
unprotected sex or multiple partners.  Examination showed 
that the abdomen was soft and flat with active bowel sounds 
and without masses, tenderness or organomegaly.  The 
diagnosis was hepatitis C, non-detectable with response to 
therapy.  The examiner stated that he could not resolve the 
issue of whether hepatitis C was etiologically related to 
service or shown to be present within one year of discharge 
without resorting to mere speculation.  The examiner found 
that there was nothing in the history or records to show 
exactly how or when the veteran contracted hepatitis C in the 
first place. 

As previously mentioned, the veteran has a current diagnosis 
of hepatitis C.  However, as the first medical record of 
hepatitis C is in 1999, the key issue is whether the 
veteran's current hepatitis C is etiologically or causally 
related to his active duty service or any incident therein.  
The veteran contends that hepatitis C was caused by in-
service nose surgery, a needle prick, haircuts, exposure to 
blood, or due to alcoholism. 

After reviewing all the evidence, the Board finds that the 
veteran's current hepatitis C is not etiologically or 
causally related to active duty service or any incident 
therein.  Service medical records are negative for any 
complaints or findings of hepatitis C.  Though there are 
records of elevated levels of SGOT and HCT and an enlarged 
liver, there is not record of a diagnosis of hepatitis C in-
service.  The first medical diagnosis of record of hepatitis 
C is in 1999, ten years after separation.  The lack of any 
documented treatment for the veteran's hepatitis C for ten 
years after his separation from active service, despite his 
contention that he was diagnosed with a liver disease in 
service, preponderates against a finding that the veteran 
contracted hepatitis C during service.  

Moreover, there is no competent medical evidence relating 
hepatitis C to any incident in service or active duty 
service.  The November 2005 VA examiner stated that he could 
not resolve the issue of whether hepatitis C was 
etiologically related to service or shown to be present 
within one year of discharge without resorting to mere 
speculation as there was nothing in the history or records to 
show exactly how or when the veteran contracted hepatitis C 
in the first place.  The Board notes that a connection based 
on "speculation" is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102.  A number of 
United States Court of Appeals for Veterans Claims (Court) 
cases have provided discussion on this point of weighing 
medical opinion evidence.  See Davis v. West, 13 Vet. App. 
178, 185 (1999) (any medical nexus between the veteran's in-
service radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
application to reopen a service connection claim, statement 
from physician about possibility of link between chest trauma 
and restrictive lung disease was too general and inconclusive 
to constitute material evidence to reopen).  Therefore, with 
no probative evidence of in-service risk factors and no 
medical etiological opinion relating the hepatitis C to 
service, service connection for hepatitis C cannot be 
granted.

The Board has taken into consideration the veteran's 
assertions that his hepatitis C was contracted in service due 
to nose surgery, a needle prick, haircuts, exposure to blood, 
or due to alcoholism.  The veteran specifically refers to 
service medical records reporting an enlarged liver and 
elevated SGOT levels, which he believes are indications of 
hepatitis C.  In this regard, the veteran testified that he 
was told by a physician in service that he had a "liver 
disease."  However, this is not a matter for an individual 
without medical expertise; the veteran is not a medical 
professional and is not competent to offer an opinion as to 
the etiology of his hepatitis C.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, although the Board has 
considered the veteran's assertions, they do not outweigh the 
medical evidence of record.


ORDER

Service connection for hepatitis C is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


